Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection would not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (US Pub No.: 2019/0283235).
Regarding claim 8, Nam would disclose a wearable robot comprising (shown in figure 1): a rear support (figure 1 part 18’); a hip support (parts 10’, 11’, and the connection part to part 18’ that isn’t labeled in figure 1 would support the hip)  comprising a center support fixed to the rear support (being the part that connects part 11’ to 18’, shown in annotated figure 1) and a pair of extensions extending from the center support (parts 11’ and 12’ are extensions from part 18’ that would connect around the hip of the body); a pair of leg frames (being part 12’ in figure 1. While only one is labeled, two leg frames are shown in figure 1) extending from the pair of extensions (part 12’ would extend from part 11 in figure 1), respectively; a pair of leg binders 
Regarding claim 9, Nam would disclose the wearable robot of claim 8, wherein lengths of the leg belts are adjustable (in [0062]-[0063], a belt and a fastening means are disclosed, which would allow for an adjustment of the belts.  While figure 1 discloses part 100’ and [0062] discloses part 100, parts 100 and 100’ are analogous).
Regarding claim 10, Nam discloses the wearable robot of claim 8, wherein the leg frames extend from ends of the extensions to the leg binders such that the leg frames are curved from a side of the hip to the front of the thigh (the leg frame 12’ extends from the extension 11’ and the leg binders at part 100’. The frame itself is curved inward in figure 1).
Regarding claim 11, Nam would disclose the wearable robot of claim 8, further including a connector provided between the leg frame and the extension (there is a cylindrical part between part 11’ and 12’ which is a connector between said parts. In another embodiment in figure 6A, part 3 is shown as a connector between the extension and the leg frame).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub No.: 2019/0283235) in view of Mason (US Pub No.: 2015/0038889).
Regarding claim 1, Nam would disclose a wearable robot (shown in figure 1) comprising a rear support provided behind the body (figure 1 part 18’ would be a supporting device at the rear of the body),  a hip support (parts 10’, 11’, 12’ and the connection part to part 18’ that isn’t labeled in figure 1 would support the hip) comprising a center support fixed to the rear support (being the part that connects part 11’ to 18’, shown in annotated figure 1) and a pair of extensions extending from the center support around a hip of the body (parts 11’ and 12’ are extensions from part 18’ that would connect around the hip of the body); a pair of upper binders (labeled in annotated figure 1.  As two straps would connect to each other, a pair of upper binders is depicted in annotated figure 1); and a pair of lower binders (also shown in annotated figure 1), and provided below the upper binders (the lower binders are below the upper binders.  
However, Nam does not teach a pair of upper rotational shafts provided on the rear support and spaced apart from each other by a first length in a first horizontal direction which are then coupled to the binders. Instead, Mason would teach a pair of upper rotational shafts (disclosed in [0048] as part 60, it stands to reason that multiple shafts can be incorporated into Nam) provided on the rear support and spaced apart from each other by a first length in a first horizontal direction (as the binders of Nam are spaced apart in a horizontal direction, the rotational shafts of Mason would also be spaced apart horizontally as the shafts are coupled to the binders); the binders being rotatably coupled to the pair of upper rotational shafts, 

    PNG
    media_image1.png
    840
    727
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Nam in view of Mason would teach the wearable robot according to claim 1, wherein Nam would disclose a midpoint of the first length and a midpoint of the second length are provided along a same vertical axis (the midpoints in a horizontal axis would be at the same point on a vertical plane, as per annotated figure 1 above).
Regarding claim 3, Nam in view of Mason would teach the wearable robot according to claim 1, wherein Nam and Mason would teach a first distance in a second horizontal direction between a vertical plane extending from an outermost portion of the rear support and one upper rotational shaft in the pair of upper rotational shafts is shorter than a second distance in the 
Regarding claim 4, Nam in view of Mason would teach the wearable robot according to claim 1 wherein Nam teaches the inner surfaces of the upper binders have a first curvature to wrap around sides of the body (the inner surfaces of the upper binders would wrap around the user to secure the device to the user), respectively, and inner surfaces of the lower binders have a second curvature larger than the first curvature (visually, in figure 1 of Nam, the lower binders have larger curvature than the curvature of the upper binder) such that a radius of curvature of the lower binders is smaller than a radius of curvature of the upper binder (visually in figure 1 and annotated figure 1 of Nam, the radius of curvature of the lower binder is smaller than the radius of curvature of the upper binder. As the lower binder has a larger curvature, the radius of said curvature would be smaller).
Regarding claim 5, Nam in view of Mason would teach the wearable robot according to claim 4, wherein Nam would teach the upper binders wrap around sides of the body at the abdomen, and the lower binders wrap around sides of the body at the waist (visually, in figure 1, the upper belt would be about the lower abdomen while the lower belt would be closer to the waist of a user).
Regarding claim 7, Nam in view of Mason would teach the wearable robot according to claim 1, wherein Nam teaches that the extensions include an actuator that provides an assistive force (actuators disclosed in [0043].  As the hip joint is actuated as per [0045], it stands to reason that the actuators can be placed at the extensions of Nam.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub No.: 2019/0283235) and Mason (US Pub No.: 2015/0038889) in further view of Park (US Pub No.: 2018/0296423).
Regarding claim 6, Nam in view of Mason does not teach an upper belt which connects the pair of upper binders and is adjustable in length; and a lower belt which connects the pair of lower binders and is adjustable in length. Instead, Park does disclose an upper belt (the upper part L in figure 4C) which connects the pair of upper binders (this belt can be placed on the ends of the upper binders) and is adjustable in length (as per figure 1 of Park, the belts L have buckles which would be used to adjust a length.  Additionally, the fastening member is rotatable which would adjust the angle, as per [0039], which would then adjust length), and a lower belt (being the lower part L in figure 4C of Park) which connects a pair of lower binders (this belt can be placed on the ends of the lower binders) and is adjustable in length (as per figure 1 of Park, the belts L have buckles which would be used to adjust a length.  Additionally, the fastening member is rotatable which would adjust the angle, as per [0039], which would then adjust length).  It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the belts of Park into the device of Nam as the device of Park is a fastening member that can “adjust an angle to which both sides of the wearing part are connected [0024]). This would allow the angle of the connection between the two belts (and by extension the two binders) of Nam to be adjusted which would allow for a better fit around the body of the patient. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub No.: 2019/0283235) in view of Yagi (US Pub No.: 2018/0325764).
Regarding claim 12, Nam would not disclose an instance wherein the connector includes a shaft around which the leg frame freely rotates toward and away the thigh. Instead, Yagi would teach a connector (which would be the parts in figure 3 that connect the body trunk harness 20 to the thigh harness 40) that includes a shaft (disclosed in [0216] as the drive shafts 62, part of the drive source 60) around which the leg frame freely rotates toward and away from the thigh (as per [0216] of Yagi, the drive sources 60 with the drive shafts 62 would allow a rotation of the leg frame of the device of Yagi that is placed about the thigh). It would be obvious to one or ordinary skill in the art at the time of filing to incorporate the drive device and shafts of Yagi into the device of Nam as Nam remains silent on a providing of a rotation of the leg frame (with respect to the device of Nam in figure 1) and allowing for a rotation of the frame about the thigh would be beneficial to the device of Nam as this would allow for the assist device of Nam to better replicate the motion of a natural leg of a user. It stands to reason that the drive mechanism and shaft of Yagi can be incorporated within Nam as both devices are in the same field of endeavor as both devices are used to apply an assistive motion to a lower body of a user.
Regarding claim 13, Nam would not disclose a rotating plate provided in the extension that is rotated by a motor provided in the extension, wherein the connector is fixed to the rotating plate such that the leg frame rotates frontward and rearward with a rotation of the connector and the rotating plate. Instead, Yagi would teach a rotating plate (figure 3 part 82) provided in the extension (the extension for Yagi would be parts 70 (consisting of parts 71 and 72) and 80 (consisting of parts 81 and 82) with the connecting part 60) that is rotated by a motor provided in the extension (part 60 is an actuator as per [0222]), wherein the connector (being part 83 in Yagi which is a rotary shaft as per [0219]) is fixed to the rotating plate such that the leg frame rotates frontward and rearward with a rotation of the connector and the rotating plate (while not explicitly disclosed, it stands to reason that the rotary shaft would move the leg frame . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub No.: 2019/0283235) in view of Tung (US Pub No.: 2016/0374888).
Regarding claim 14, Nam would disclose at least one motor that provides an assistive force to move the leg (an actuator is disclosed in [0043] and [0045].  While not labeled in figure 1, an actuated hip joint is disclosed in [0045] and it would be obvious to assume that the hip of figure 1 would be actuated as figure 1 is a walking assist device). However, Nam would not disclose an instance wherein a magnitude of the assistive force is adjustable via a rotary dial provided on the wearable robot. Instead, Tung would teach an instance wherein a magnitude of assistive force is adjustable via a rotary dial provided on the wearable robot (in [0080] therein. Tung discloses a rotating dial 92 used for a torque adjustment of a force generator). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the rotary dial of Tung into the device of Nam as this would provide the user of Nam an alternative means to control the device of Nam. Additionally, it should be noted that a rotary dial is an input method that is known by those of ordinary skill in the art.  As such, incorporating a rotary dial to control an actuator would be obvious to one of ordinary skill in the art as controlling an assistance provided by a motion assistance device is something that would be obvious and a rotary dial is a user input device that is known to those of ordinary skill.
Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub No.: 2019/0283235) in view of Park (US Pub No.: 2018/0296423).
Regarding claim 15, Nam would disclose a wearable robot  (in figure 1) comprising: a rear support (figure 1 part 18’); a hip support (parts 10’, 11’, 12’ and the connection part to part 18’ that isn’t labeled in figure 1 would support the hip) fixed to the rear support (a part is present between parts 11’ and 18’ that connects them, shown in annotated figure 1) and including at least one extension  (parts 11’ and the top end of 12’ are extensions from part 18’ that would 
However, Nam does not disclose an upper belt extending between the first and second upper binders to form an upper belt assembly having a first circumference, and a lower belt extending between the first and second lower binders to form a lower belt assembly having a second circumference, wherein the second circumference is smaller than the first circumference. Instead, Park (US Pub No.: 2018/0296423) does disclose an upper belt (the upper part L in figure 4C) extending between the first and second upper binders (this belt can be placed on the ends of the upper binders) to form an upper belt assembly having a first circumference (it stands to reason that a circumference would be formed with the combination of Nam and Park), and a lower belt (being the lower part L in figure 4C of Park) extending between the first and second lower binders (the lower part L can be placed on the ends at the lower binders) to form a lower belt assembly having a second circumference (the lower belt assembly would have a second circumference) wherein the second circumference is smaller than the first circumference (as per figure 1, the lower belt of Park is depicted to have a lower circumference than the upper belt.  It also stands to reason that the lower belt of Park can be incorporated into the device of Nam such that the second circumference would be smaller with knowable results). It would be obvious to one of ordinary skill in the art at the time of filing to 
Regarding claim 18, Nam and Park teach the wearable robot of claim 15, wherein Nam would disclose that a length of the first upper binder is greater than a length of the first lower binder (While visually in figure 1 of Nam, the upper binder does appear to be smaller, the binder portion of Nam is designed to partially wrap around a user of the device.  If the circumference of the user is greater at the upper binder than the lower binder, than the upper binder would have to be greater than the lower binder). It would be obvious to one of ordinary skill in the art at the time of filing to make the modification to the lengths of the binders of Nam as doing so would allow the device of Nam to better fit people with different body geometries, which would be beneficial as this would allow for more people to use the device of Nam.
Regarding claim 19, Nam in view of Park would teach the wearable robot of claim 15, wherein Park would teach that a distance between the first and second upper binders is greater than a distance between the first and second lower binders (as the belts L of Park are adjustable in angle and in length as per [0039], the lengths between the binders they are attached to is also adjustable.  As a result, the distance between the upper binders could be made to be greater than the distance between the lower binders). It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the belts of Park into the device of Nam as the device of Park is a fastening member that can “adjust an angle to which both sides of the wearing part are connected [0024]). This would allow the angle and the length of the connection between the two belts (and by extension the two binders) of Nam to be adjusted which would allow for a better fit around the body of the patient.
Regarding 20, Nam in and Park teach the wearable robot of claim 15, wherein Nam would teach that an end of the extension is provided at a position corresponding to a position of . 
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US Pub No.: 2019/0283235) in view of Park (US Pub No.: 2018/0296423) in further view of Mason (US Pub No.: 2015/0038889).
Regarding claim 16, Nam and Park do not teach a first and second upper rotational shafts around which the first and second upper binders rotate, respectively.  Instead, Mason does teach a first and second upper rotational shafts around which the first and second upper binders rotate, respectively (Mason teaches rotational shafts in [0048] that are connected to straps that are analogous to the binders of Nam. These shafts can be incorporated at the end of the binders of Nam to rotate them. It would have been obvious to a person of ordinary skill in the art at the time of the invention to make the above described modification as the rotational shaft of Mason would provide a means to tighten the body contacting straps (as per [0048]).  This is a benefit to the device of Nam as Nam also contains straps that would attach the device to the patient. With the rotating shaft (and the required gears also disclosed in [0048]), an alternative means to secure the straps to the user is provided which would allow the user to better secure the device of Nam to themselves.
Regarding claim 17, Nam and Park do not teach a first and second lower rotational shafts around which the first and second lower binders rotate, respectively.  Instead, Mason does teach a first and second lower rotational shafts around which the first and second upper binders rotate, respectively (Mason teaches rotational shafts in [0048] that are connected to straps that are analogous to the binders of Nam. These shafts can be incorporated at the end of the binders of Nam to rotate them. It would h]ave been obvious to a person of ordinary skill in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshimi (US Pub No.: 2019/0358808), Yamamoto (US Pub No.: 2016/0235615), and Shimada (US Pub No.: 2009/0259155).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774